 1                                                           The Honorable Richard A. Jones
                                                             The Honorable Brian A. Tsuchida
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE

 9
     NORTH CASCADE CONSERVATION COUNCIL;                   No. 2:20-cv-01321-RAJ-BAT
10   and KATHY JOHNSON,
11                                                         DECLARATION OF LINCOLN
           Plaintiffs,                                     TORGERSON
12         v.
13
     UNITED STATES FOREST SERVICE, an
14   administrative agency of the Forest Service; VICKIE
     CHRISTIANSEN, Chief of the Forest Service; JAMIE
15   KINGSBURY, Former Forest Supervisor for Mount-
     Baker Snoqualmie National Forest; JODY WEIL,
16   Current Forest Supervisor for Mount-Baker
     Snoqualmie National Forest; PETER FORBES,
17
     Former District Ranger for Darrington Ranger
18   District; ERIN ULOTH, Former Acting District
     Ranger for Darrington Ranger District; GRETCHEN
19   SMITH, Current District Ranger Darrington Ranger
     District; PHYLLIS REED, Project Lead for
20   Darrington Ranger District,
21
           Defendants,
22
           and
23
     HAMPTON LUMBER MILLS-WASHINGTON,
24   INC., a Washington corporation, HAMPTON TREE
     FARMS, LLC, an Oregon limited liability
25
     corporation, and SKAGIT LOG AND
26   CONSTRUCTION, INC., a Washington corporation,

27        Proposed Defendant-Intervenors.

28                                                                 American Forest Resource Council
                                                                   924 Capitol Way S., Suite 102
     DECLARATION OF LINCOLN TORGERSON                              Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                (503) 222-9505
        I, Lincoln Torgerson, declare:
 1

 2          1.      I make this declaration based on my personal knowledge. I am over the age of 18,

 3   and if called as a witness, could and would competently testify as follows.

 4          2.      I grew up in Sedro Woolley, Washington and have lived here most of my life.
 5
     My entire professional career has been with the logging industry. After graduating high school, I
 6
     worked for Hamilton Brothers Logging, where I initially ran the shop but was later promoted to
 7
     superintendent. In 1990, I worked as the Operations Manager with Holbrook, Inc., based in
 8
     Olympia, Washington. A year later, in 1991, I founded Lincoln Logging which I later dissolved
 9

10   in 2000. Beginning in 2001, I served as the Operations Manager for LB&R Logging. Since

11   2015, I have served as the CEO and President of Skagit Log and Construction, Inc. (Skagit Log),
12   based in Sedro Woolley, Washington.
13
            3.      In 2015, Bob Halverson, Vice-President of Skagit Log, and I took over Skagit
14
     Log, which was previously operating under various entity names. The company has been
15
     operating in the Skagit Valley for over 25 years. Skagit Log offers a number of services,
16

17   including logging, demolition, excavation and land clearing. Currently, Skagit Log has 9

18   employees. We previously employed 13 people but had to lay off several employees since we

19   are unable to operate one of our “sides,” e.g., a logging unit. We hope to ramp up to two sides in
20   Spring of 2021, which will require us to hire more employees.
21
            4.      On August 13, 2020, Skagit Log was awarded the Green Grouse Stewardship
22
     IRSC (Contract No. 1204H120C4101). A stewardship contract helps achieve land management
23
     goals, while meeting local and rural community needs, by focusing on the “end result”
24

25   ecosystem benefits and outcomes rather than the amount of timber from the land. Skagit Log

26   agreed to pay the stumpage value in the amount of $611,068.50 and, in turn, the Forest Service

27   has provided $897,038 of appropriated dollars for Skagit Log to perform the road construction
                                                                         American Forest Resource Council
28                                                                       924 Capitol Way S., Suite 102
     DECLARATION OF LINCOLN TORGERSON - 1                                Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                      (503) 222-9505
     and road reconditioning work. The Forest Service will provide Skagit Log $16,875 in timber
 1

 2   receipts to perform the weed abatement work authorized under the contract. In total, the Forest

 3   Service has invested $913,913 for all Construction and Service work authorized under the

 4   stewardship agreement. Skagit Log has paid the Forest Service a performance bond in the
 5
     amount of $250,000. Attached as Exhibit A is a true and accurate copy of the award letter.
 6
             5.     The stewardship contract will generate approximately 8 million board feet
 7
     (MMBF) of timber. The species include approximately 6 MMBF of western hemlock and 2
 8
     MMBF of Douglas-fir. Skagit Log anticipates that Sierra Pacific Industries, based in Mt.
 9

10   Vernon, will process the logs. If there are any alder species associated with the sale, they would

11   likely be processed by Port Angeles Hardwood.
12           6.     This stewardship contract has a three-year operating window. The purpose of the
13
     Green Grouse Stewardship is to manage forest stands to promote forest stand structure that
14
     would serve as habitat for old-growth associated species and maintain or enhance Riparian
15
     Reserve conditions. The harvest activities will also improve the availability of large snags and
16

17   down wood and reduce stand density to make the project area more resilient. The harvest

18   activities will include thinning from below to variable spacing, creating patches, clumps, groups

19   of trees, and single trees. The Green Grouse Stewardship also involves road work that would
20   help provide better public access and mitigate against sedimentation in streams to better protect
21
     fish.
22
             7.     The Green Grouse Stewardship will include 10.75 miles of specified road
23
     reconstruction for Forest Service Roads (FSR) 4100, 4110, 4110-014, 4110-024 to upgrade
24

25   culverts, improve drainage, provide sediment and erosion control, and allow the public better

26   access. In addition, there will be about 3 miles of temporary road construction that will cost

27   about $250,000. Road work is set to begin after June 1, 2021. The operating window for road
                                                                         American Forest Resource Council
28                                                                       924 Capitol Way S., Suite 102
     DECLARATION OF LINCOLN TORGERSON - 2                                Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                      (503) 222-9505
     work activities is June 1 to October 15, unless approved by the Forest Service. Skagit Log
 1

 2   intends to complete the road reconstruction and temporary road construction work within two

 3   operating seasons.

 4          8.      The timber harvest activities will begin on June 1, 2021. Yarding, skidding and
 5
     hauling activities are between June 1 to October 15, unless approved by the Forest Service. The
 6
     thinning activities involve variable density thinning, with different spacing requirements
 7
     depending on the harvest unit. Attached as Exhibit B is a true and accurate copy of sale maps
 8
     indicating the harvest units.
 9

10          9.      Hauling work will begin around mid-July after some of the road reconstruction

11   and temporary reconstruction is underway. Skagit Log anticipates that it will need to use two of
12   our log haul trucks to perform the hauling work and contract out any additional log trucks, if
13
     necessary.
14
            10.     The Green Grouse contract requires the removal of invasive plants along FSR
15
     4110, 4110-014, and 4110-024, resulting in 9.8 miles of treatment. Weed abatement work will
16

17   likely begin in April 2021. The treatment will occur prior to any harvest or road reconstruction

18   activities for three years or until the harvest activities are completed.

19          11.     Skagit Log has elected to perform the optional road reconditioning work for FSR
20   41, which will improve drainage and minimize road shoulder failure. There is high traffic on
21
     FSR 41, so the road reconditioning work will provide better public access for recreational users
22
     and mitigate against soil erosion.
23
            12.     Skagit Log has declined other projects in order to operate the Green Grouse
24

25   Stewardship this operating season. In addition, Skagit Log has made substantial financial

26   commitments, approximately $555,000, to operate the Green Grouse Stewardship. Skagit Log

27   has rented a log loader in the amount of $360,000, purchased a yarder and a slack pull carriage
                                                                            American Forest Resource Council
28                                                                          924 Capitol Way S., Suite 102
     DECLARATION OF LINCOLN TORGERSON - 3                                   Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                         (503) 222-9505
     for $100,000, purchased an excavator for $80,000, and purchased a dump truck and extra
 1

 2   machinery for $15,000. If implementation of the Green Grouse Stewardship was delayed or

 3   enjoined due to the litigation, Skagit Log would have to lay off its employees, and the financial

 4   investment losses would be devasting to the company.
 5
            13.     Skagit Log is not adequately represented by the Forest Service in this case.
 6
     Although we share the same ultimate goal of upholding the project, Skagit Log has a narrower
 7
     economic interest. The Forest Service has a broader responsibility to the public as a whole.
 8
     Therefore, the Forest Service cannot adequately represent Skagit Log's unique interests.
 9

10          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

11   United States of America that the foregoing is true and correct.

12          Executed this   .la_ day of January, 2021   at !JMAr!j• Washington.
13

14

15

16

17

18

19

20

21

22
23
24

25

26
27

28                                                                       American Forest Resource Council
                                                                         924 Capitol Way S., Suite 102
     DECLARATION OF LINCOLN TORGERSON - 4                                Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                      (503) 222-9505
